Exhibit 10.13
TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN
     1. PURPOSE AND EFFECTIVE DATE.
     (a) Purpose. The TechTeam Global, Inc. 2006 Incentive Stock and Awards
Plan, as the same may be amended from time to time (the “Plan”), is intended to
(i) attract and retain outstanding individuals to serve as officers, employees,
non-employee members of the Company’s Board, consultants and advisors; and
(ii) to increase shareholder value. The Plan will provide participants’
incentives to increase shareholder value by offering the opportunity to acquire
shares of the Company’s common stock or receive other incentive compensation, on
the potentially favorable terms that this Plan provides.
     (b) Effective Date. The Plan is effective as of June 23, 2006 (the
“Effective Date”), contingent on shareholder approval of the Plan. Upon
shareholder approval of the Plan, the Company’s 2004 Incentive Stock and Awards
Plan (the “Prior Plan”) shall terminate as of the Effective Date. Any awards
granted between the Effective Date and the date the Company’s shareholders
approve this Plan shall be considered granted under this Plan; provided that if
Company’s shareholders do not approve this Plan, such awards shall be considered
granted under the Prior Plan.
     2. DEFINITIONS.
          Capitalized terms used in this Plan have the following meanings:
     (a) “Administrator” means the Board with respect to Eligible Directors and
the Committee with respect to all other eligible individuals.
     (b) “Affiliate” means any corporation, partnership, joint venture, or other
entity during any period in which the Company owns, directly or indirectly, at
least twenty percent (20%) of the equity, voting or profits interest, and any
other business venture that the Committee designates in which the Company has a
significant interest, as the Committee determines in its discretion.
     (c) “Award” means grants of Options, Performance Shares or Restricted Stock
under this Plan.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Change of Control” means the occurrence of any one of the following
events:
     (i) The sale of all then outstanding shares of common stock of the Company
or fifty-one percent (51%) of the then outstanding voting securities of the
Company entitled to vote generally in the election of the directors to any
person (as defined in Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof) other than (A) the Company or its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or its subsidiaries, or(C) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
     (ii) The consummation of the sale or other disposition of all or
substantially all of the assets or operations of the Company.
Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.





--------------------------------------------------------------------------------



 



If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, and if a payment under such Award is triggered upon a “Change
of Control,” then the foregoing definition shall be deemed amended to the extent
necessary to comply with Code Section 409A, and the Administrator may include
such amended definition in the Award agreement issued with respect to such
Award.
     (f) “Change of Control Price” means the highest of the following: (i) the
Fair Market Value of a Share, as determined on the date of the Change of
Control; (ii) the highest price per Share paid in the Change of Control
transaction; or (iii) the Fair Market Value of a Share, calculated on the date
of surrender of the relevant Award in accordance with Section 14(c), but this
clause (iii) shall not apply if in the Change of Control transaction, or
pursuant to an agreement to which the Company is a party governing the Change of
Control transaction, all of the Shares are purchased for and/or converted into
the right to receive a current payment of cash and no other securities or other
property.
     (g) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.
     (h) “Committee” means the Compensation Committee of the Board (or such
successor committee with the same or similar authority).
     (i) “Common Stock” means the common stock of the Company.
     (j) “Company” means TechTeam Global, Inc., a Delaware corporation, or any
successor thereto.
     (k) “Date of Grant” means, with respect to an Option, the date on which the
Administrator takes action to approve such Option, or any future date specified
by the Administrator.
     (l) “Director Options” means the Options granted to Eligible Directors
under Section 8 during the Company’s 2006 fiscal year.
     (m) “Directors Stock” means the Company’s Common Stock issued to Eligible
Directors under Section 9.
     (n) “Eligible Director” means a non-employee director elected or appointed
to the Board.
     (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.
     (p) “Exercise Price” means, with respect to an Option, the price per share
at which a Participant may exercise his Option to acquire all or a portion of
the shares of Common Stock that are the subject of such Option. Notwithstanding
the foregoing, in no event shall the Exercise Price of any Common Stock subject
to an Option granted under the Plan be less than the Fair Market Value of the
Company’s Common Stock, determined as of the Date of Grant.
     (q) “Fair Market Value” means, per Share on a particular date, the last
sales price on such date on the national securities exchange on which the Common
Stock is then traded, as reported in The Wall Street Journal, or if no sales of
Common Stock occur on the date in question, on the last preceding date on which
there was a sale on such exchange. If the Shares are not listed on a national
securities exchange, but are traded in an over-the-counter market, the last
sales price (or, if there is no last sales price reported, the average of the
closing bid and asked prices) for the Shares on the particular date, or on the
last preceding date on which there was a sale of Shares on that market, will be
used. If the Shares are neither listed on a national securities exchange nor

2



--------------------------------------------------------------------------------



 



traded in an over-the-counter market, the price determined by the Administrator,
in its discretion, will be used.
     (r) “Option” means the right to purchase Shares at a stated price.
“Options” may either be “incentive stock options” which meet the requirements of
Code Section 422, or “nonqualified stock options” which do not meet the
requirements of Code Section 422.
     (s) “Participant” means an officer or other employee of the Company or its
Affiliates, or an individual that the Company or an Affiliate has engaged to
become an officer or employee, an Eligible Director of the Company, or a
consultant or advisor who provides services to the Company or its Affiliates,
who the Administrator designates to receive an Award under this Plan; provided
that Eligible Directors shall automatically be considered Participants for
purposes of Sections 8 and 9.
     (t) “Performance Goals” means any goals the Administrator establishes that
relate to one or more of the following with respect to the Company or any one or
more Subsidiaries, Affiliates or other business units: revenue; cash flow; net
cash provided by operating activities; net cash provided by operating activities
less net cash used in investing activities; cost of goods sold; ratio of debt to
debt plus equity; profit before tax; gross profit; net profit; net sales;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; Fair Market Value of Shares; basic earnings per
share; diluted earnings per share; return on shareholder equity; average
accounts receivable (calculated by taking the average of accounts receivable at
the end of each month); return on average total capital employed; return on net
assets employed before interest and taxes; economic value added; return on
year-end equity; and/or in the case of Awards that the Administrator determines
will not be considered “performance based compensation” under Code Section
162(m) or for purposes of exercising negative discretion in connection with an
Award that is considered “performance based compensation” under Code
Section 162(m), such other goals as the Administrator may establish in its
discretion including subjective, individual criteria.
     (u) “Performance Shares” means the right to receive Shares to the extent
one or more Performance Goals are achieved during the period of time specified
by the Administrator consisting of one or more full fiscal years of the Company,
a Subsidiary or Affiliate.
     (v) “Plan” means this TechTeam Global, Inc. 2006 Incentive Stock and Awards
Plan, as amended from time to time.
     (w) “Restricted Stock” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse upon the achievement
or partial achievement of Performance Goals during the period specified by the
Administrator and/or upon the completion of a period of service, as determined
by the Administrator.
     (x) “Section 16 Participants” means officers or consultants of the Company
who are subject to the provisions of Section 16 of the Exchange Act.
     (y) “Share” means a share of Common Stock.
     (z) “Subsidiary” means any company in an unbroken chain of companies
beginning with the Company if each of the companies (other than the last company
in the chain) owns stock possessing more than fifty percent (50%) of the total
combined voting power of all classes of stock in one of the other companies in
the chain.
     3. ADMINISTRATION.
     (a) Administrator Administration. The Administrator has full authority to
administer this Plan, including the authority to (i) interpret the provisions of
this Plan, (ii) prescribe, amend and rescind rules and regulations relating to
this Plan, (iii) correct any defect, supply any omission, or reconcile any
inconsistency in any Award or agreement covering an Award in the manner and to
the extent it deems desirable to carry this Plan into effect, and (iv) make all
other determinations

3



--------------------------------------------------------------------------------



 



necessary or advisable for the administration of this Plan. A majority of the
members of the Committee will constitute a quorum, and a majority of the
Committee’s members must make all determinations of the Committee. The Committee
may make any determination under this Plan without notice or meeting of the
Committee by a writing that a majority of the Committee members have signed. All
Administrator determinations are final and binding.
     (b) Delegation to Other Committees or Officers. To the extent applicable
law permits, the Board may delegate to another committee of the Board or to one
or more officers of the Company, or the Committee may delegate to a
sub-committee, any or all of the authority and responsibility of their
respective authority hereunder. However, no such delegation is permitted with
respect to Awards made to or an Award held by individuals who are Section 16
Participants at the time any such delegated authority or responsibility is
exercised, unless the delegation is to a committee or sub-committee consisting
entirely of non-employee directors who qualify as such under Rule 16b-3(b) of
the Exchange Act. If the Board or Committee has made such a delegation, then all
references to the Administrator in this Plan include such other committee,
sub-committee or one or more officers to the extent of such delegation.
     (c) No Liability. No member of the Board or the Committee, and no officer,
to whom a delegation under subsection (b) has been made, will be liable for any
act done, or determination made, by the individual in good faith with respect to
the Plan or any Award. The Company will indemnify and hold harmless such
individuals to the maximum extent that the law and the Company’s bylaws permit.
     4. ELIGIBILITY. The Administrator may designate from time to time the
Participants to receive Awards under this Plan. The Administrator’s designation
of a Participant in any year will not require the Administrator to designate
such person to receive an Award in any other year. Notwithstanding the
foregoing, Eligible Directors shall automatically be Participants with respect
to grants of Director Options as provided in Section 8.
     5. DISCRETIONARY GRANTS OF AWARDS.
          Except with respect to grants of Director Options for the Company’s
2006 fiscal year, and subject to the terms of this Plan, the Administrator has
full power and authority to: (a) determine the type or types of Awards to be
granted to each Participant; (b) determine the number of Shares with respect to
which an Award is made; and (c) determine any terms and conditions of any Award
granted to a Participant. Awards under this Plan may be granted either alone or
in addition to, in tandem with, or in substitution for any other Award (or any
other award granted under another plan of the Company or any Affiliate).
     6. SHARES RESERVED UNDER THIS PLAN.
     (a) Plan Reserve. An aggregate of 2,300,000 Shares are reserved for
issuance under this Plan. Not more than 1,000,000 of the reserved Shares may be
issued pursuant to incentive stock options and not more than 800,000 of the
reserved Shares may be issued pursuant to Restricted Stock and Performance
Shares. The number of Shares reserved for issuance under this Plan shall be
reduced only by the number of Shares delivered in payment or settlement of
Awards. The limitations of this subsection are subject to adjustments as
provided in Section 14.
     (b) Replenishment of Shares Under this Plan. If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares or payment of cash
under the Award, then the Shares subject to or reserved for in respect of such
Award, or the Shares to which such Award relates, may again be used for new
Awards under this Plan as determined under subsection (a), including issuance as
Restricted Stock or pursuant to incentive stock options. If Shares are issued
under any Award and the Company subsequently reacquires them pursuant to rights
reserved upon the issuance of the Shares, then such Shares may be used for new
Awards under this Plan as determined under subsection (a), including issuance as
Restricted Stock, but such shares may not be issued pursuant to incentive stock
options.

4



--------------------------------------------------------------------------------



 



     (c) Participant Limitations. Subject to adjustment as provided in
Section 14, no Participant may be granted Awards under this Plan that could
result in such Participant: (i) receiving in any single fiscal year of the
Company Options for more than 150,000 Shares, (ii) receiving Awards of
Restricted Stock in any single fiscal year of the Company for more than 25,000
Shares, and (iii) receiving Awards with respect to Performance Shares in any
single fiscal year of the Company relating to more than 25,000 Shares. In all
cases, determinations under this Section 6 should be made in a manner that is
consistent with the exemption for performance based compensation that Code
Section 162(m) provides. For the 2006 fiscal year, awards granted under the
Prior Plan shall count against the limits described in this subsection (c).
     7. OPTIONS.
     (a) Eligibility. The Administrator may grant Options to any Participant it
selects. The Administrator must specify whether the Option is an incentive stock
option or a nonqualified stock option, but only employees of the Company or a
corporate Subsidiary may receive grants of incentive stock options.
     (b) Terms and Conditions of Options. The Administrator will establish the
Exercise Price for an Option. An Option will be exercisable at such times and
subject to such conditions as the Administrator specifies, except that the
Option must terminate no later than 10 years after the Date of Grant. In all
other respects, the terms of any incentive stock option should comply with the
provisions of Code section 422 except to the extent the Committee determines
otherwise.
     8. DIRECTOR OPTIONS
     (a) Option Grants. All Eligible Directors shall be eligible to receive
grants of Director Options under the Plan for the Company’s 2006 fiscal year. On
June 23, 2006, the Company shall grant Director Options entitling the Eligible
Directors to purchase shares of Common Stock from the Company in quantities
determined based upon the table below and the Eligible Director’s
responsibilities on that date, at an Exercise Price equal to the Fair Market
Value of the Common Stock determined as of the Date of Grant, and on such terms
and conditions (not inconsistent with the terms of the Plan) as the Committee
may establish:

          Board of Directors   Options
All Board Members
  10,000  per year
Board Chairman
  8,000  per year
Committee Chairman
  4,000  per year
Committee Members
  2,000  per year

If an Eligible Director is first appointed or elected to the Board, or is
appointed as Board Chairman, after June 23, 2006 and prior to January 1, 2007,
such Eligible Director shall receive a grant of a Director Option, effective on
the date of such appointment or election, for a number of shares of Common Stock
equal to the number specified above prorated to reflect the number of months
between the date of such initial appointment or election to the following
May 31.
All Director Options granted under the Plan shall vest and become exercisable on
the 6-month anniversary of the Date of Grant.
     (b) Expiration Date. Notwithstanding any other provision of the Plan, no
Director Option shall be exercisable after the tenth (10th) anniversary of the
Date of Grant of such Director Option.
     (c) Exercise Procedures and Termination of Service. Each Director Option
granted under the Plan shall be exercised by providing written notice to the
Company, together with payment of the Exercise Price and any applicable taxes,
which notice and payment must be received by the Company on or before the date
such Director Option expires pursuant to Section 8 (b) hereof. In the event an
Eligible Director ceases to be a member of the Board for any reason after a
Director Option is vested, the Eligible Director may exercise his Director
Option for a period of one (1) year following

5



--------------------------------------------------------------------------------



 



the date of his termination as a Board member, or if earlier, until the
expiration date of such Director Option.
     (d) Termination of Automatic Grants. Effective January 1, 2007, this
Section 8 shall cease to be effective and Eligible Directors shall be eligible
to receive grants of Awards under the Plan as determined in the discretion of
the Board pursuant to the remaining provisions of the Plan.
     9. DIRECTOR STOCK COMPENSATION
Each Eligible Director shall receive all or a portion of his director fees in
Shares, as the Board shall determine from time to time. In addition, an Eligible
Director may elect to receive up to 100% of his director fees that would
otherwise be paid in cash in the form of Shares pursuant to the procedures and
designated window periods established by the Company or the Board. If any
director fees are deferred in accordance with a deferred compensation plan
established by the Company and are payable in shares of Common Stock, such
shares shall be issued under this Plan.
     10. PERFORMANCE AND STOCK AWARDS.
     (a) Eligibility for Performance and Stock Awards. The Administrator may
grant awards of Restricted Stock or Performance Shares to Participants the
Administrator selects.
     (b) Terms and Conditions. Each award of Restricted Stock or Performance
Shares may be subject to such terms and conditions as the Administrator
determines appropriate, including, without limitation, a condition that one or
more Performance Goals be achieved for the Participant to realize all or a
portion of the benefit provided under the Award. However, an award of Restricted
Stock must have a restriction period of at least one year. Notwithstanding the
foregoing, the Administrator may provide that the restrictions imposed on
Restricted Stock are accelerated, and that all or a portion of the Performance
Goals subject to an Award are deemed achieved, upon a Participant’s death,
disability or retirement.
     11. TRANSFERABILITY.
          Each Award granted under this Plan is not transferable other than by
will or the laws of descent and distribution, except that a Participant may, to
the extent the Administrator allows and in a manner the Administrator specifies:
(a) designate in writing a beneficiary to exercise the Award after the
Participant’s death; or (b) transfer any award.
     12. TERMINATION AND AMENDMENT OF PLAN; AMENDMENT, MODIFICATION OR
CANCELLATION OF AWARDS.
     (a) Term. Subject to the right of the Board to terminate the Plan pursuant
to Section 12(b), the Plan shall remain in effect until all Shares subject to it
shall have been issued, purchased or acquired according to the Plan’s
provisions; provided that no incentive stock option may be granted under the
Plan after the tenth (10th) anniversary of the Plan’s Effective Date.
     (b) Termination and Amendment. The Board or Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:
     (i) the Board must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) action of the Board,
(B) applicable corporate law, or (C) any other applicable law or the listing
requirements of any principal securities exchange or market on which the Shares
are then traded;
     (ii) Shareholders must approve any amendment of this Plan if required by
law or stock exchange rules, including but not limited to: (A) the rules and/or
regulations promulgated under Section 16 of the Exchange Act, (B) the Code or
any rules promulgated

6



--------------------------------------------------------------------------------



 



thereunder, or (C) the listing requirements of any principal securities exchange
or market on which the Shares are then traded; and
     (iii) Shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 6(a) or 6(c) (except as permitted by Section 14); (B) an amendment to
shorten the restriction periods specified in Section 10(b); or (C) an amendment
to impair the protections of Section 12(f).
     (c) Amendment, Modification or Cancellation of Awards. Except as provided
in subsection (f) and subject to the requirements of this Plan, the
Administrator may modify, amend or cancel any Award or waive any restrictions or
conditions applicable to any Award or the exercise of the Award, and the
Administrator may modify or amend the terms and conditions applicable to any
Awards (including the Plan provisions affecting an Award); provided that any
modification, amendment or cancellation that adversely affects the rights of a
Participant under an Award must be consented to by the Participant (or any other
persons as may then have an interest in the Award). Notwithstanding the
foregoing, the Administrator need not obtain Participant (or other interested
party) consent for the adjustment or cancellation of an Award pursuant to the
provisions of Section 14, or the modification of an Award to the extent deemed
necessary to comply with any applicable law, the listing requirements of any
principal securities exchange or market on which the Shares are then traded, or
to preserve favorable accounting or tax treatment of any Award for the Company.
     (d) Survival of Administrator Authority and Awards. Notwithstanding the
foregoing, the authority of the Administrator to administer this Plan and modify
or amend an Award, and the authority of the Board or Committee to amend the
Plan, may extend beyond the date of this Plan’s termination, but no Awards may
be granted after the Plan’s termination. In addition, termination of this Plan
will not affect the rights of Participants with respect to Awards previously
granted to them, and all unexpired Awards will continue in force and effect
after termination of this Plan except as they may lapse or be terminated by
their own terms and conditions.
     (e) Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Section 14, neither the
Administrator nor any other person may decrease the exercise price for any
outstanding Option granted under this Plan after the date of grant nor allow a
Participant to surrender an outstanding Option granted under this Plan to the
Company as consideration for the grant of a new Option with a lower exercise
price.
     (f) Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Administrator may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Administrator may
approve such supplements to, or amendments, restatements or alternative versions
of this Plan as it determines is necessary or appropriate for such purposes. Any
such amendment, restatement or alternative versions that the Administrator
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country.
     13. TAXES.
          The Company is entitled to withhold the amount of any tax attributable
to any amount payable or Shares deliverable under this Plan after giving the
person entitled to receive such amount or Shares notice as far in advance as
practicable, and the Company may defer making payment or delivery if any such
tax may be pending unless and until indemnified to its satisfaction. The
Committee may permit a Participant to pay all or a portion of the foreign,
federal, state and local withholding taxes arising upon exercise, vesting or
payment of any Award (including the issuance of Shares under an Award) by
electing to (i) have the Company withhold vested Shares otherwise issuable under
the Award, (ii) tender back Shares received in connection with such Award or
(iii) deliver other previously owned Shares, in each case having a fair market
value equal to the amount to be withheld; however, the amount to be withheld may
not exceed the total minimum federal, state and local tax withholding
obligations associated with the transaction to the extent needed for the Company
to preserve favorable accounting treatment. The election must be made on or
before the

7



--------------------------------------------------------------------------------



 



date as of which the amount of tax to be withheld is determined and otherwise,
as the Committee requires. The Fair Market Value of a fractional Share remaining
after payment of the withholding taxes may be paid to the Participant in cash.
     14. ADJUSTMENT PROVISIONS; CHANGE OF CONTROL.
     (a) Adjustment of Shares. If (i) the Company shall at any time be involved
in a merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable, adjust any or all of (A) the
number and type of Shares subject to this Plan (including the number and type of
Shares that may be granted as Restricted Stock or issued pursuant to incentive
stock options), or that may be granted to a Participant in any fiscal year, and
which may after the event be made the subject of Awards under this Plan, (B) the
number and type of Shares subject to outstanding Awards, (C) the grant,
purchase, or exercise price with respect to any Award, and (D) to the extent
such discretion does not cause an Award that is intended to qualify as
performance-based compensation under Code Section 162(m) to lose its status as
such, the Performance Goals of an Award.
          In any such case, the Administrator may also make provision for a cash
payment in an amount determined by the Administrator to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) effective at such time as
the Administrator specifies (which may be the time such transaction or event is
effective), but if such transaction or event constitutes a Change of Control,
then (A) such payment shall be at least as favorable to the holder as the
greatest amount the holder could have received in respect of such Award under
subsection (c) and (B) from and after the Change of Control, the Administrator
may make such a provision only if the Administrator determines that doing so is
necessary to substitute, for each Share then subject to an Award, the number and
kind of shares of stock, other securities, cash or other property to which
holders of Common Stock are or will be entitled in respect of each Share
pursuant to the transaction or event in accordance with the last sentence of
this subsection (a). However, in each case, with respect to Awards of incentive
stock options, no such adjustment may be authorized to the extent that such
authority would cause this Plan to violate Code section 422(b). Further, the
number of Shares subject to any Award payable or denominated in Shares must
always be a whole number.
          Without limitation, subject to Participants’ rights under subsection
(c), in the event of any reorganization, merger, consolidation, combination or
other similar corporate transaction or event, whether or not constituting a
Change of Control, other than any such transaction in which the Company is the
continuing corporation and in which the outstanding Common Stock is not being
converted into or exchanged for different securities, cash or other property, or
any combination thereof, the Administrator may substitute, on an equitable basis
as the Administrator determines, for each Share then subject to an Award, the
number and kind of shares of stock, other securities, cash or other property to
which holders of Common Stock are or will be entitled in respect of each Share
pursuant to the transaction.
     (b) Issuance or Assumption. Notwithstanding any other provision of this
Plan, and without affecting the number of Shares otherwise reserved or available
under this Plan, in connection with any merger, consolidation, acquisition of
property or stock, or reorganization, the

8



--------------------------------------------------------------------------------



 



Administrator may authorize the issuance or assumption of awards upon such terms
and conditions as it may deem appropriate.
     (c) Change of Control. Except to the extent the Administrator provides a
result more favorable to holders of Awards, in the event of a Change of Control:
     (i) each holder of an Option (A) shall have the right at any time
thereafter to exercise the Option in full whether or not the Option was
theretofore exercisable (but only to the extent the Option has not been
forfeited or cancelled); and (B) shall have the right, exercisable by written
notice to the Company within 60 days after the Change of Control, to receive, in
exchange for the surrender of the Option, an amount of cash equal to the excess
of the Change of Control Price (if such surrender occurs on the date of the
Change of Control) or the Fair Market Value of a Share on the date of surrender
(if such surrender occurs after the date of the Change of Control) of the Shares
covered by the Option that is so surrendered over the purchase or grant price of
such Shares under the Award;
     (ii) Restricted Stock that is not then vested shall vest upon the date of
the Change of Control and each holder of such Restricted Stock shall have the
right, exercisable by written notice to the Company within 60 days after the
Change of Control, to receive, in exchange for the surrender of such Restricted
Stock, an amount of cash equal to the Change of Control Price of such Restricted
Stock;
     (iii) each holder of an Award of Performance Shares for which the
performance period has not expired shall receive, in exchange for the surrender
of the Award, an amount of cash equal to the product of the number of the
Performance Shares that would be issued assuming the target Performance Goals
for such Award were met and a fraction, the numerator of which is the number of
whole months which have elapsed from the beginning of the performance period to
the date of the Change of Control and the denominator of which is the number of
whole months in the performance period;
     (iv) each holder of a Performance Share that has been earned but not yet
paid shall receive an amount of cash equal to the value of the Performance
Share. For purposes of this Section 14, the “value” of a Performance Share shall
be based on the Change of Control Price.
          Notwithstanding the foregoing, if the use of the Change of Control
Price would cause an Award that would otherwise be exempt from Code Section 409A
to become subject to Code Section 409A, then, in lieu of the “Change of Control
Price,” the Award holder shall be entitled to a cash payment calculated using
the Fair Market Value on the date the Award is surrendered.
     15. MISCELLANEOUS.
     (a) Option Grants. The grant of any Option under this Plan is subject to
the following provisions:
     (i) A Participant (or other individual with an interest in an Award) shall
have no rights as a shareholder of the Company with respect to the shares of
Common Stock made subject to an Option unless and until such individual
exercises such Option and is issued the shares purchased thereby. No adjustments
shall be made for distributions, allocations, or other rights with respect to
any shares of Common Stock prior to the exercise of such Option except as
permitted by Section 14.
     (ii) The terms of any Option shall be as set forth in a written stock
option agreement (an “Option Agreement”) in such form as the Administrator shall
from time to time determine. Each Option Agreement shall comply with and be
subject to the terms and conditions of the Plan and such other terms and
conditions as the Administrator may deem

9



--------------------------------------------------------------------------------



 



appropriate. No person shall have any rights under any Option granted under the
Plan unless and until the Company and the Participant have executed an Option
Agreement setting forth the grant and the terms and conditions of the Option.
     (b) Other Terms and Conditions. The grant of any Award under this Plan may
also be subject to other provisions (whether or not applicable to the Award
awarded to any other Participant) as the Administrator determines appropriate,
including, without limitation, provisions for:
     (i) the payment of the purchase price of Options by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares, or
by delivery (including by fax) to the Company or its designated agent, of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;
     (ii) provisions giving the Participant the right to receive dividend
payments or dividend equivalent payments with respect to the Shares subject to
the Award (both before and after the Shares subject to the Award are earned,
vested or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or Shares, as the
Administrator determines;
     (iii) restrictions on resale or other disposition; and
     (iv) compliance with federal or state securities laws and stock exchange
requirements.
     (c) Employment and Service. The issuance of an Award shall not confer upon
a Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as an Eligible Director.
Unless determined otherwise by the Administrator, for purposes of the Plan and
all Awards, the following rules shall apply:
     (i) a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;
     (ii) a Participant who ceases to be an Eligible Director because he or she
becomes an employee of the Company or an Affiliate shall not be considered to
have ceased service as an Eligible Director with respect to any Award until such
Participant’s termination of employment with the Company and its Affiliates;
     (iii) a Participant who ceases to be employed by the Company or an
Affiliate and immediately thereafter becomes an Eligible Director, a
non-employee director of an Affiliate, or a consultant to the Company or any
Affiliate shall not be considered to have terminated employment until such
Participant’s service as a director of, or consultant to, the Company and its
Affiliates has ceased; and
     (iv) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.
          Notwithstanding the foregoing, for purposes of an Award that is
subject to Code Section 409A, if a Participant’s termination of employment or
service triggers the payment of compensation under such Award, then the
Participant will be deemed to have terminated employment or service upon his or
her “separation from service” within the meaning of Code Section 409A.
     (d) Compliance with Rule 16b-3 of the Securities Exchange Act. Transactions
under this Plan are intended to comply with all applicable conditions of
Rule 16b-3 or its successors under the

10



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934, as amended, and in all events the Plan shall be
construed in accordance with Rule 16b-3. To the extent any provision of the Plan
or action by the Board or Committee fails to so comply, it shall be deemed null
and void to the extent permitted by law and deemed advisable by the Board.
     (e) No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Administrator may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.
     (f) Unfunded Plan. This Plan is unfunded and does not create, and should
not be construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant. To the extent any person holds any rights by virtue
of an Award granted under this Plan, such rights are no greater than the rights
of the Company’s general unsecured creditors.
     (g) Requirements of Law. The granting of Awards under this Plan and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity.
     (h) Governing Law. This Plan, and all agreements under this Plan, shall be
construed in accordance with and governed by the laws of the State of Michigan,
without reference to any conflict of law principles, except for corporate law
matters which are governed by the laws of the State of Delaware. Any legal
action or proceeding with respect to this Plan, any Award or any award
agreement, or for recognition and enforcement of any judgment in respect of this
Plan, any Award or any award agreement, may only be brought and determined in a
court sitting in the County of Oakland, or the Federal District Court for the
Eastern District of Michigan in the State of Michigan.
     (i) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and the Plan is not to be construed with reference
to such titles.
     (j) Severability. If any provision of this Plan or any award agreement or
any Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
award agreement and such Award will remain in full force and effect.
*****

11